Citation Nr: 1312408	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  08-01 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, inclusive of posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1985 to January 1990.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

A hearing before a hearing officer at the RO was conducted in March 2008.  Unfortunately, a malfunction in the recording system resulted in an incomplete transcript.  The Veteran resultantly was informed of this and provided another opportunity to give testimony, and he opted for a hearing at the RO before a Veterans Law Judge of the Board, commonly referred to as a Travel Board hearing.  He had this hearing in September 2009 before the undersigned Veterans Law Judge.  A Transcript of the proceeding is of record.  At the outset of the hearing, the Veteran withdrew his claim for service connection for sinusitis.  38 C.F.R. § 20.204 (2012).

In a subsequent February 2010 decision the Board reopened the claim that remained, for an acquired psychiatric disorder, on the basis of new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits (i.e., on a de novo basis), the Board instead remanded this claim to the RO via the Appeals Management Center (AMC) for further development.  This additional development especially included obtaining more specific information concerning the Veteran's alleged stressors, and trying to independently verify the occurrence of these claimed events, and having him undergo a VA compensation examination for a medical nexus opinion regarding the etiology of his acquired psychiatric disorder, inclusive of PTSD, but particularly in terms of the likelihood it is related to his military service - and, in the case of his PTSD, to a confirmed stressor in service.


Upon receiving the file back, however, still further development was required before deciding the claim, so in March 2012 the Board again remanded the claim to the RO via the AMC.


FINDINGS OF FACT

1.  One of the Veteran's alleged stressors in service appears to be credible and consistent with the circumstances, conditions and hardships of his service, so as likely as not occurred as claimed.

2.  He has been diagnosed with PTSD by a VA psychologist, and the PTSD diagnosis was partly based on that verified stressor in service; thus, it is as likely as not the Veteran has PTSD as a result or consequence of his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has PTSD due to injury incurred in service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duty-to-notify-and-assist obligations have been satisfied under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Since, however, the Board is granting this claim for service connection for PTSD, there is no need to discuss whether there has been compliance with these notice-and-duty-to-assist provisions of the VCAA because, even if there has not been, this is ultimately inconsequential so, at most, nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2012).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the burden of proof of showing there is a VCAA notice or assistance error and, moreover, that to be considered prejudicial, the error must be outcome determinative of the claim).  There is no such possibility in this particular instance.

The Veteran contends he has PTSD as result of especially traumatic events ("stressors") that occurred during the course of his military service.  He has three primary stressors.

His first stressor is that he had guard detail for a plane crash site in Southern California in 1987.  Specifically, in May 2005 and April 2006 stressor statements, he stated that he was stationed at Camp Pendleton in California at the time of the plane crash.  He was ordered to stand guard at the site of the plane crash in order to keep away reporters with cameras and wild animals that could "eat the body parts."  According to him, he was in the mountains for two days and nights.  He could see burning body parts and he had to fight off coyotes and mountain lions.  He indicated the smell of "burning flesh" still haunted him to the present day.

His second stressor is that, in approximately July 1988, he put out a truck fire en route to Fallon, Nevada.  After the fire, he learned that the truck was carrying approximately 12 lithium batteries that were highly explosive.  So, in hindsight, he recognized how easily he could have been severely injured or even killed.

His third stressor is that he was falsely prosecuted, incarcerated, and demoted for fighting in the barracks while on duty in September or October 1989.  According to him, he was not fighting in the barracks; rather, he was trying to break up a fight.  He therefore believes it was unfair that he was so severely singled out and punished for a fight that he was not originally apart of and was in actuality only trying to stop from continuing.  In addition, he notes that, while he was incarcerated, his wife was impregnated by another man.

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  


The Federal Circuit Court noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, 708 F3d. at 1336.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above:  "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Id. at 1339.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id., at 1338-40.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required."  Id. at *1338; see also id. at 1336, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).


Psychoses, on the other hand, are amongst the conditions identified in § 3.309(a) as chronic, per se, but the same is not true of neuroses such as PTSD.  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

A psychosis, if shown to have manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of the Veteran's discharge from service, will be presumed to have been incurred in service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be granted for a disease first diagnosed after discharge from service when the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The determination as to whether these requirements for service connection are met is based on an analysis of all of the evidence of record, both medical and lay, and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1 (1999).  In deciding claims, the Board must assess the probative value of all evidence submitted, so including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See, e.g., See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether the evidence also is credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.

As observed by the Federal Circuit Court, lay evidence must "demonstrate some competence."  See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  The Board may therefore discount the probative value of lay evidence if it finds such evidence not to be competent.  See id.; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  However, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent simply because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).  Importantly, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability, but this is entirely dependent on the specific type of disability at issue.  See Davidson, 581 F.3d at 1316.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Similarly, the Court has found a lay person competent to identify tinnitus and flat feet, which are disorders that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr, 21 Vet. App. at 309.  For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Federal Circuit has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances:  (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Id.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id.

The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility and probative value.  See Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Board discounts the weight of evidence it finds not to be credible.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

All reasonable doubt material to a determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

To establish entitlement to service connection for PTSD, in particular, there must be:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  See 38 C.F.R. § 3.304(f) (2012).


A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STASTISTICAL MANUEAL OF MENTAL DISORDERS (DSM-IV).  38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  See Cohen v. Brown, 10 Vet. App. 128, 140-41 (1997).  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).  According to the DSM-IV criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, whereas the occurrence of a claimed stressor is an adjudicatory (i.e., factual) determination.  Id.

Further concerning the stressor requirement, the general rule is that there must be credible evidence supporting the Veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD usually does not suffice to verify the occurrence of the claimed in-service stressor.  Cohen, 10 Vet. App. at 142.  That is to say, the occurrence of a claimed stressor usually cannot be established just by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  Exceptions to this general rule are when there was a diagnosis of 

PTSD during service (see 38 C.F.R. § 3.304(f)(1) ), or the claimed stressor occurred in combat (subpart (f)(2)), or is due to "fear of hostile military or terrorist activity" (new subpart (f)(3)), or occurred while being detained as a prisoner of war (POW) (subpart (f)(4)), or is the result of personal/sexual assault (subpart (f)(5)).

Regarding this new subpart (f)(3), on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

This most recent revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an 
in-service stressor without undertaking other development to verify a Veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former POWs and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.  This most recent amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if, as already alluded to, it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision for this type of stressor requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD and (2) the Veteran's symptoms are related to the claimed stressor; and (3) the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Turning now to the facts of this particular case, the Veteran's DD Form 214, Certificate of Release or Discharge From Active Duty, shows he served in the United States Marine Corps from October 1985 to January 1990.  His Military Occupational Specialty (MOS) was packing specialist.

His service treatment and personnel records are on microfiche and were printed out for review.  These records show that, beginning in June 1986, he was stationed at Camp Pendleton with the 1st Supply BN 1st FSSG.  These records are unremarkable for any complaints or findings of a psychiatric disorder during his service, including of PTSD.  When examined for separation from service, he denied experiencing depression or excessive worry and nervous trouble of any sort.  His military service ended in January 1990.

VA Medical Center (VAMC) outpatient treatment records show that in October 2001 he sought treatment for depression.  He had a longstanding mood disorder that recently had worsened during the last two years after he was fired from his civilian job.  He had starting living on the streets and drinking heavily.  He had experienced a problem in the military that had led to his arrest and his wife had become impregnated by another man.  The diagnoses were:  (Axis I) major depressive disorder; alcohol abuse, (Axis IV) moderate; homelessness, no job; loneliness, and (Axis V) Global Assessment of Functioning (GAF) score of 60.  

A GAF score is a scaled rating reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  A GAF score of 60 indicates there is "moderate" social and occupational impairment.

Later in October 2001, the Veteran indicated he had had a "nervous breakdown" while in the Marines.  According to him, he was put in the brig after breaking up a fight.  He remained in the brig for 30 days and his rank and money were subsequently taken away.  In addition, his wife was impregnated by another man.  The Axis I diagnosis was major depression; rule out psychosis, including schizophrenia; alcohol abuse; and rule out PTSD, childhood trauma and military.

VAMC treatment records show that, in January 2005, he was admitted into the domiciliary rehabilitation program.  It was noted that he had a history of PTSD and alcohol and marijuana abuse.

In a letter from his sister, Ms. L., dated in September 2005, she stated that he was very popular and outgoing in high school.  He then went into the military and she lost contact with him.  Ms. L. indicated that many years after his discharge, she located him.  According to her, he was not the same person and he had become very depressed.

In a letter from B.W., M.D., a VA psychiatrist, and Mr. E.G., a VA treatment coordinator, dated in April 2006, they stated the Veteran had been in treatment for PTSD for several years at the mental health clinic at the West Los Angeles VAMC.  He had begun his course of treatment in November 2001 for PTSD, at which time he had exhibited symptoms of intrusive thoughts, nightmares, hypervigilance, suspicion, and mistrust, along with depression.  

In a private medical statement from B.R., Ph.D., clinical supervisor at New Directions, dated in April 2006, Dr. R. stated the Veteran was admitted to the New Directions Dual Diagnosis Program in November 2005 with a diagnosis of major depressive disorder, recurrent, severe, with psychotic features, and polysubstance dependence.  During his hospitalization, he also received treatment for PTSD.  He had PTSD symptomatology such as being extremely hypervigilant, anxious, and isolated.  Dr. R. noted the Veteran had experienced traumatic events while he was in the military.  Specifically, he was exposed to the horror of witnessing wild animals eating on human body parts that were left behind after a plane crash.  His duty was to protect the area from the wild animals and any other intruders such as reporters who would contaminate the site.  As he worked to protect the site, he often came across the body parts.  As he discussed that issue, he described enhanced sensory stimuli such as burning flesh which to the present day continued to haunt his memory and contributed to the exacerbation of symptoms of PTSD.  As he attempted to describe the situation with accuracy, he experienced moments of agitation and/or dissociation.  He continued to complain of sleep disturbance, including nightmares approximately three or four times a week.

VAMC treatment records show the Veteran was hospitalized from July to August 2006.  He had been recently "kicked out" of New Directions for "talking back" after feeling that he was being unduly "picked on."  He had a history of PTSD.  Upon his discharge, the diagnoses were:  (Axis I) bipolar disorder; remote history of polysubstance abuse (sober for one year); mood disorder, NOS, (Axis III) hypertension; diabetes; hyperlipidemia, (Axis IV) moderate, and (Axis V) GAF score of 50.

A GAF score of 50 is indicative of "serious" social and occupational impairment.

In the February 2010 remand, the Board noted that a brief Internet search had revealed a helicopter crash on February 14, 1987, approximately 25 miles from Camp Pendleton in which three Marines were killed.  Thus, on remand, the RO/AMC was directed to search Camp Pendleton base logs for any involvement by the Veteran in guarding or recovery of the site of that February 14, 1987 helicopter crash in Trabuco Canyon.  The RO/AMC also was requested to afford the Veteran a VA compensation examination.


In a June 2010 Memorandum, the RO determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps of National Archives and Records Administration (NARA) records.  The RO noted it had conducted an Internet research for aircraft crashes occurring in 1987 near Camp Pendleton in October 1987.  None of the records in the search had confirmed the Veteran's contention of being a guard at the crash site in October 1987.

In August 2010, the Veteran had the additionally requested VA examination.  The examiner stated that he had reviewed the Veteran's claims file for the pertinent history.  Since December 1998, the Veteran had had four psychiatric hospitalizations for various psychiatric disorders, including adjustment disorder, major depression, and bipolar disorder.  He had been enrolled in the domiciliary substance abuse program since August 2010.  He had a history of alcohol and cannabis dependence in full remission.  With respect to military history, the Veteran stated that he had experienced a successful military career until he was "falsely accused" of initiating a fight and "conduct unbecoming of a Marine" and resultantly was sentenced to several months in the brig.  According to him, he was trying to break up the fight and did not initiate it.  While he was incarcerated, he feared physical and sexual abuse, although he denied being a victim of either.  When he was released, he was demoted of his rank.  He also learned that his wife had been impregnated by another man.  The Veteran further reported some trauma reactions after a recovery mission of a downed aircraft where he was ordered to secure the crash site and had to fight off coyotes that were trying to feed on the deceased Marines from the aircraft.  He was approximately 100 feet away from the crash site and could observe blood from the deceased Marines.  He could also see their body parts.  He had to use sticks and rocks to keep the coyotes and mountain lions away from the crash site.  According to him, he was afraid that he would be attacked or bitten by the wild animals.


Following the mental status evaluation, the diagnoses were: (Axis I) PTSD, chronic; bipolar disorder; alcohol abuse in remission; cannabis abuse in remission, (Axis III) hypertension, coronary artery disease, diabetes mellitus, (Axis IV) problems with employment and finances, and (Axis V) GAF score of 50.  The examiner stated that the Veteran met the DSM-IV criteria for a diagnosis of PTSD.  The Veteran verbalized intense fear with both identified stressors: fighting coyotes during plane crash recovery mission and fear of assault while incarcerated in the brig.  He also reported witnessing the physical after-effects of a fatal plane crash, where he witnessed body parts and blood.  The examiner stated that the Veteran had a long history of mood disturbance and history of substance use problems dating after his discharge from the military.  He was diagnosed with PTSD and bipolar disorder several years later in 2005/2006.  He was then currently successfully treated by medications.  As several symptoms of PTSD were also shared by bipolar disorder and substance abuse, it was difficult to completely "tease apart" separately which symptom was primarily attributed to PTSD, bipolar disorder, or substance abuse.  It was also difficult to completely ascertain whether alcohol/cannabis abuse was secondary to PTSD and bipolar disorder, or vice versa.  However, the Veteran's report and review of records suggested that it could be as least as likely as not that the presenting symptoms presented by him were due to PTSD.  Nevertheless, review of the claims file and medical records indicated that there remained questions about whether his claimed in-service stressors were confirmed.  There were noted inconsistencies in his self-report and claims file reports, such as confirmation of fatal marine airplane crash and whether reports of trauma experiences obtained while incarcerated in the military brig qualified for an in-service stressor.  As it was beyond the scope of the examiner's expertise to verify or confirm the Veteran's in-service stressors, the examiner stated that he was unable to verify that the Veteran's acquired psychiatric disorder was related to a confirmed in-service stressor.  

In July 2011, the examiner from the August 2010 VA examination provided an addendum to the August 2010 VA examination report.  In the addendum, the examiner stated that he had reviewed the May 2011 supplemental statement of the case (SSOC).  In the May 2011 SSOC, the RO had indicated there was a lack of information required to corroborate stressors associated with the claim for service connection for PTSD.  Thus, since the claimed in-service stressors were not confirmed, the examiner stated that it was impossible to ascertain that the Veteran's psychiatric disorder was related to his service.  

In March 2012, the Board once again remanded this claim.  The RO/AMC was again directed to search Camp Pendleton's base logs for evidence of any involvement by the Veteran in guarding or recovery of the site of a February 14, 1987 helicopter crash in Trabuco Canyon.  

In a letter from Mr. M., the Head Archivist at the Library of the Marine Corps, dated in May 2012, Mr. M. stated that a search was done on the Internet for "helicopter crash Trabuco Canyon."   The search resulted in a citation from the Los Angeles Times for February 13, 1987, where it was noted that a helicopter crashed near Trabuco Canyon and three Marines were killed.  The helicopter involved in the crash was from the Marine Medium Helicopter Squadron out of Marine Corps Air Station El Toro.  Attached to the letter was the 1987 Marine Medium Helicopter Squadron 764 Command Chronology for 1987.  Mr. M. confirmed there was mention of the helicopter crash in question and the loss of three aircrew members in the report of the accident.

In an August 2012 Memorandum, the RO/AMC conceded the evidence of record confirmed that, on February 12, 1987, there was a helicopter crash in Trabuco Canyon.  However, the RO/AMC determined the Veteran's contentions that he was involved in guarding the site of the plane crash and saw body parts could not be corroborated.

The Board disagrees with the RO's conclusion in the August 2012 Memorandum.  Each and every detail of a stressor need not be corroborated to sufficiently verify its occurrence.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost v. Principi, 16 Vet. App. 124 (2002).  The evidence of record confirms that the Veteran was stationed at Camp Pendleton at the time of the February 12, 1987 helicopter crash in Trabuco Canyon.  Given that Camp Pendleton was close to Trabuco Canyon, it is reasonable to conclude that members of his unit, so including him, were called upon to help with the recovery efforts in the aftermath of that helicopter crash.  It is also reasonable to conclude he was assigned to secure the crash site and that, while doing his duty, observed body parts and blood from the deceased Marines.  In addition, given that the crash occurred in a canyon, it is further reasonable to conclude that wild animals such as coyotes were in the surrounding area of the plane crash and that he had to keep them away, at bay, from the crash site.  Thus, the Board finds this report of a traumatic experience to be credible.  To reiterate, a stressor need not be corroborated in every detail.  It is reasonable to believe that fighting coyotes during the plane crash recovery mission would cause him to experience intense fear, bearing in mind this is a subjective, not objective, consideration.  It is also reasonable to believe that witnessing the physical after- effects of a fatal plane crash, where he witnessed body parts and blood, would cause him to experience stress.   Therefore, this stressor is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).

Although his stressor of guarding the site of the February 12, 1987, helicopter crash in Trabuco Canyon has been confirmed, his other two stressors involving the truck fire and the false imprisonment have not been confirmed.  Regardless, the fact remains that there is evidence of record linking his diagnosis of PTSD to his confirmed stressor of guarding the site of the plane crash, which included seeing body parts and fighting wild animals.  In the April 2006 private medical statement from Dr. R., he related the Veteran's PTSD symptoms to his confirmed stressor involving the plane crash.  In addition, in the August 2010 VA examination report, the examiner diagnosed PTSD partly based on the Veteran's confirmed stressor of guarding the site of the plane crash, which included seeing body parts and fighting wild animals.  The Board recognizes that the PTSD diagnosis was also partly based on the unconfirmed stressor of false imprisonment.  Nevertheless, as long as the PTSD diagnosis was linked to at least one confirmed stressor, the requirements of 38 C.F.R. § 3.304(f)(3) are satisfied.  The Board also notes that, although the examiner provided an addendum opinion in July 2011, wherein he essentially changed his opinion and stated that it was impossible to ascertain whether the Veteran's psychiatric disorder was related to his service, he changed his opinion on the basis that the Veteran had no confirmed stressors.  However, as stated above, 

the Veteran did have a confirmed stressor and, as such, the examiner's addendum opinion lacks credibility and is therefore without probative value.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based on an inaccurate factual premise has no probative value).

In sum, the Board finds that the Veteran has met the required criteria to establish his entitlement to service connection for PTSD.  He has received the requisite PTSD diagnosis in accordance with 38 C.F.R. § 4.125(a) (i.e., the DSM-IV criteria).  In addition, the foregoing evidence has demonstrated a link, established by medical evidence, between his currently diagnosed PTSD and his verified in-service stressor of guarding the site of the plane crash, which included seeing body parts and fighting wild animals.  Therefore, applying the benefit of the doubt doctrine, all reasonable doubt is resolved in his favor and his claim of entitlement to service connection for PTSD is granted.  See 38 C.F.R. § 3.102 (2012).  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an as likely as not proposition, which in this particular instance it is.

The Board also recognizes that the Veteran has been diagnosed with several psychiatric disorders other than PTSD, namely, bipolar disorder, mood disorder, and major depressive disorder.  And his claim encompasses all of his currently diagnosed psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the fact that the Board is granting service connection for PTSD and examiners have been unable to "tease apart" - meaning clinically distinguish or differentiate - what measure of his mental illness is attributable to one condition versus another, the Board must resolve this reasonable doubt in his favor according to 38 C.F.R. § 3.102 and for all intents and purposes assume that all of the symptoms shown are part and parcel of his PTSD.  See Mittleider v.West, 11 Vet. App. 181, 182 (1998).  See also Clemons, 23 Vet. App. at 5; 38 U.S.C.A. § 7104(d).  Nevertheless, PTSD, bipolar disorder, mood disorder, and major depressive disorder are all rated according to the General Rating Formula for Mental Disorders (38 C.F.R. § 4.130, Diagnostic Codes 9201-9440), so further discussion of the Veteran's bipolar disorder, mood disorder, and major depressive disorder is unnecessary.  See  DSM-IV; 38 C.F.R. §§ 4.125, 4.130 (2011); see also Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) (regarding whether separate ratings would ever be warranted for variously diagnosed psychiatric disabilities).

In addition, with respect to his history of substance abuse, disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  Indeed, VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is a very limited exception to this general rule, however.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id. at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  Still, though, in further clarifying this, the Federal Circuit Court explained that veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.  


In this particular case at hand, there is no clear medical evidence of record showing that the Veteran's drug and alcohol abuse was caused by his service-connected PTSD.  In the August 2010 VA examination report, the examiner stated that several symptoms of PTSD were also shared by substance abuse and it was difficult to completely "tease apart" separately which symptom was primarily attributed to PTSD or substance abuse.  The examiner also noted that it was difficult to completely ascertain whether alcohol/cannabis abuse was secondary to PTSD or vice versa.  Thus, without clear medical evidence of record showing the Veteran's drug and alcohol abuse was caused by his service-connected PTSD, further discussion of this matter also is not warranted.


ORDER

Service connection for PTSD is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


